 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthern Indiana Gas & Electric Company andLocal Union 702, International Brotherhood ofElectrical Workers. Case 25-CA-11494May 2, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEUpon a charge filed on October 29, 1979, byLocal Union 702, International Brotherhood ofElectrical Workers, herein called the Union, andduly served on Southern Indiana Gas & ElectricCompany, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 25, issued a com-plaint on November 1, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the chargeand complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 5,1979, following a Board election in Case 25-RC-7256, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about October 17, 1979,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On November 13,1979, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On January 25, 1980, counsel for the GeneralCounsel filed directly with the Board a motion tostrike portions of Respondent's answer and aMotion for Summary Judgment. Subsequently, onFebruary 6, 1980, the Board issued an order trans-ferring the proceeding to the Board and a NoticeTo Show Cause why the General Counsel'sMotion to strike portions of Respondent's answerand for Summary Judgment should not be granted.i Official notice is taken of the record in the representation proceed-ing, Case 25-RC 7256, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations Series 8, as amended.See LTV Electrosystems. Inc., 166 NLRB 938 (19h7), enfd. 388 F 2d 683(4th Cir 1968); Golden Age Beverage C.. 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v Pencllo, 269 1 Supp. 573(D.CVa 1967); Follerr Corp., 164 NRBH 378 (1967), enfd. 397 F 2d 91(7th Cir 1968); Sec 9(d) of the NLRA. as amended249 NLRB No. 29Respondent thereafter filed responses to GeneralCounsel's motions to strike portions of Respond-ent's answer and for Summary Judgment and theBoard's Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and responses tothe General Counsel's motions to strike portions ofRespondent's answer and for Summary Judgment,and to the Board's Notice To Show Cause, Re-spondent denies that the unit is appropriate andthat the Union is the exclusive bargaining repre-sentative of the employees in the unit found appro-priate in the underlying representation proceeding(Case 25-RC-7256). Notwithstanding the GeneralCounsel's contention that Respondent has allegedno affirmative defense by limiting its answer to thedenial of factual issues resolved in the underlyingrepresentation case, Respondent contends that ithas the right to deny those allegations it contests,including rhetorical paragraph 6 of the complaintwhich the General Counsel asserts is merely apleading involving a legal conclusion emanatingfrom the facts alleged.2Respondent contends fur-ther that, by its answer, it is raising the fact issue asto whether there was substantial evidence to justifythe ruling of the Regional Director and the Boardin refusing its request for review and in decidingthat the unit certified by the Board is an appropri-ate unit to represent Respondent's "system supervi-sors" as their bargaining representative.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein2 Paragraph 6 f the complaint reads:By the acts descrihed abose in paragraph 5, and by each of said acts.the Respondeint did refuse to bargain collectively, with the repre-senltatisres of its employees, and thereby did engage in, and is engag-ing in, unfair labor practices affecting comnmerce within the meaningof Section 8(a)(5) ad Sections 2(6) and (7) of the Act.: See Pirttsbhurgh late Glass Co. N L RB., 313 US 146, 162 (1941)Rules and Regulalions of the Board, Sees 102 67(r) and 1(0269(c) SOUTHERN INDIANA GAS & ELECTRIC COMPANY253which would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:Findings of FactI. THE BUSINESS OF RESPONDENTRespondent, a corporation, is engaged in thegeneration, sale, and transmission of gas and elec-trical power, and maintains its principal office andplace of business at Evansville, Indiana, and var-ious other facilities in the State of Indiana, includ-ing a Systems Power Control Center near Yankee-town, Indiana. During the past 12 months whichperiod is representative of its operations during alltimes material herein, Respondent, in the courseand conduct of its business operations, purchased,transferred, and delivered to its various facilitiesgoods and services valued in excess of $50,000which were transported to said facilities directlyfrom States other than the State of Indiana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOI.VEDLocal Union 702, International Brotherhood ofElectrical Workers, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees, in-cluding all system supervisors of the Respond-ent employed at its power control center, butexcluding all office clerical employees, all pro-fessional employees, all guards, the chiefsystem supervisor and all supervisors as de-fined in the Act.2. The certificationOn September 27, 1979, a majority of the em-ployees of Respondent in a voting group of "Allsystem supervisors of the Employer employed at itspower control center," in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.On October 5, 1979, the Union was certified tobargain for "system supervisors" as part of the pro-duction and maintenance employees it currentlyrepresents, and the Union continues to be such ex-clusive representative within the meaning of Sec-tion 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 9, 1979, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of thesystem supervisors at its power control center byreason of its recent certification. Commencing onor about October 17, 1979, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of such system supervisors.Accordingly, we find that Respondent has, sinceOctober 17, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit for the system supervisors addedthereto, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDas the exclusive representative of the system super-visors who have been added to the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1. Southern Indiana Gas & Electric Company isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Local Union 702, International Brotherhoodof Electrical Workers, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including all system supervisors of Respondent em-ployed at its power control center, but excludingall office clerical employees, all professional em-ployees, all guards, the chief system supervisor andall supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. Since October 5, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 17, 1979, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of the system super-visor employees of Respondent who have beenadded to the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Southern Indiana Gas & Electric Company, Evans-ville, Indiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local Union 702,International Brotherhood of Electrical Workers,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All production and maintenance employees, in-cluding all system supervisors of Respondentemployed at its power control center, but ex-cluding all office clerical employees, all profes-sional employees, all guards, the chief systemsupervisor, and all supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof system supervisors added to the aforesaid appro-priate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its Evansville, Indiana, place of busi-ness copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 25, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United Stales Court of Appeals Enforcing anOrder of the National Relations Board." SOUTHERN INDIANA GAS & ELECTRIC COMPANY255spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local Union 702, International Brother-hood of Electrical Workers, as the exclusiverepresentative of the employees in the bargain-ing unit described below, including system su-pervisors recently added to that unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL , upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, and/or the system super-visors recently added to it, with respect torates of pay, wages, hours, and other termsand conditions of employment, and, if an un-derstanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employees,including all system supervisors employed atour power control center, but excluding alloffice clerical employees, all professionalemployees, all guards, the chief system su-pervisor and all supervisors as defined in theAct.SOUTHERN INDIANA GAS & ELECTRICCo.